Case 19-04225-5-SWH Doc1 Filed 09/13/19 Entered 09/13/19 16:23:58 noe PE D

Medea LeCeL Comolli Lia cel mer tee
United States Bankruptcy Court for the: SEP 18 2019 #
4:14 pw

  

District of
STEPHANIE J. BUTLER, CLERK
C iar prniaicans Chapter you sre Sing under: U.S. BANKRUPTCY COURT
$$ 7 > aT "it Al
a Cunt EASTERN DISTRICT OF NC
LJ Chapte
2 as O) Check if this is an

amended filing

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy 12/47

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debfor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

imi identify Yourself

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your An
identification (for example, rt First name
your driver's license or nn
passport). Middle name Middle name
identification to your meeting = Last name Last name
with the trustee.
Suffix (Sr., Jr., Il, Ill) Suffix (Sr., Jr., Il, Ill)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of Y ) ) ot
your Social Security = —_ a
number or federal OR OR
Individual Taxpayer
identification number a Ox - xm -_
(ITIN)

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 1
Case 19-04225-5-SWH Doc1 Filed 09/13/19

om Ppen finn Kenney

Case number known),

Entered 09/13/19 16:23:58 Page 2 of 10

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include irade names and
doing business as names

About Debter 1:

*

| have not used any business names or EiNs.

About Debtor 2 (Spouse Only In a Joint Case):

0 thave not used any business names or EINs.

 

 

Business name Business name
Business name Business name
EIN eee EIN
EIN TT ENT

 

5. Where you live

127 Plantativa Rencl

Number

if Debtor 2 lives at a different address:

Number Street

 

 

NC 27540

State ZIP Code

Clayton
=slohns ton

if your mailing address is different from the one
above, fill it in hare. Note that the court will send
any notices to you at this mailing address.

City State ZIP Code

County

If Debtor 2’s malling address Is different from
yours, fill it In here. Note that the court will send
any notices to this mailing address.

 

Number Street

Number Street

 

 

 

 

 

P.O. Box , P.O. Box
City State ZIP Code City State ZIP Code
6 Why you are choosing Check ona: Check one:

this district to file for
bankruptcy

OC) Over the tast 180 days before filing this petition,
| have lived in this district longer than in any
other district.

Pa have another reason. Explain.

(See 28 U.S.C. § 1408.)

This fs my Covalu
Bashi ct

 

 

CJ Over the last 180 days before fiting this petition,
[ have lived in this district longer than in any
other district.

OQ) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
wm Lp8 finn Kenney apt

Case 19-04225-5-SWH Doc1 Filed 09/13/19 Entered 09/13/19 16:23:58 Page 3 of 10

 

 

FEE =2 12» court avout Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

é

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

 

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Q) Chapter 7
Q) Chapter 11

CO) Chapte

() | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

 

| I need to pay the fee in installments. if you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

O) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

Wino

 

 

 

 

 

 

 

C) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
Hine
QC Yes. Debtor Relationship to you
District When Case number, if known.
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known,
MM/DD/YYYY

No. Go to line 12.
Yes. Has your landlord obtained an eviction judgment against you?

QJ No. Go to line 12.
C2 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-04225-5-SWH Doc1 Filed 09/13/19 Entered 09/13/19 16:23:58 Page 4 of 10

 

 

fe e
Debtor 1 Thtg fina Ke Ane Y Case number (# know)
lai Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor

13.

 

of any full- or part-time
business?

individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small
business debtor, see

RNo. Go to Part .
() Yes. Name and location of business

 

 

 

 

Name of business, if any
Number Street
City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
C) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

O) Commodity Broker (as defined in 11 U.S.C. § 101(6))

(CD None of the above

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Gh No. 1am not filing under Chapter 11.
CI No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in

 

 

 

 

 

 

 

 

11 U.S.C. § 101(51D). the Bankruptcy Code.
Q) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.
lig! Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14. Do you own or have any Ano
property that poses or is -
alleged to pose a threat C) Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs . . a
unediaie ditention? if immediate attention is needed, why is it needed?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?
Where is the property?
Street
City State ZIP Code
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-04225-5-SWH Doc1 Filed 09/13/19 Entered 09/13/19 16:23:58 Page 5 of 10

Debtor 1 hea fr Kenre ¥

Case number (ir known),

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(J | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C2 i certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ | am not required to receive a briefing about

credit counseling because of:

() Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q] Disability. My physical disability causes me

to be unable to participate in a

briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

| am currently on active military
duty in a military combat zone.
If you believe you are not required to receive a

briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

OQ) Active duty.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

(| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(C1 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but I do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C2) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15

days.

(2 | am not required to receive a briefing about
credit counseling because of:

(C) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CQ) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 19-04225-5-SWH Doc1 Filed 09/13/19 Entered 09/13/19 16:23:58 Page 6 of 10
Flies Apes Finn Kenney
First Middie Name Last Name 7

lade Answer These Questions for Reporting Purposes

Case number (i known).

 

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CJ No. Go to line 16b.
$A Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

CI No. Go to line 16c.
CQ) Yes. Go to line 17.

16. What kind of debts do
you have?

16c. State the type of debts you owe that are not consumer debts or business debts.

 

17. Are filing under
Chapter 7? . Ano. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after O Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and O No
administrative expenses
are paid that funds will be Q) Yes
available for distribution
to unsecured creditors?
18. How many creditors do m 1-49 OQ) 1,000-5,000 ©) 25,001-50,000
you estimate that you C 50-99 C} 5,001-10,000 Q) 50,001-100,000
owe? ©) 100-199 OQ} 10,001-25,000 Q) More than 100,000
O) 200-999

19. How much do you @ $0-$50,000

estimate your assets to C2) $50,001-$100,000
be worth? C2) $100,001-$500,000
©) $500,001-$1 million

20. How much do you
estimate your liabilities
tobe? TO jaciualé

Mo ct ange
Zwei Sign Below

 

(2 $1,000,001-$10 million

() $10,000,001-$50 million
C) $50,000,001-$100 million
CJ $100,000,001-$500 million

$1,000,001-$10 million

$10,000,001-$50 million
(2 $50,000,001-$100 million
(J $100,000,001-$500 million

C) $500,000,001-$1 billion

( $1,000,000,001-$10 billion
(J $10,000,000,001-$50 billion
CQ) More than $50 billion

CJ $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
C2) $10,000,000,001-$50 billion
(2) More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and I choose to proceed
under Chapter 7.

If no attomey represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

K Jaw Kina x

 

 

Signature of Debtor 1 / Signature of Debtor 2
Executed on 3)\3/2019 Executed on
MM “/ DD //YYYY MM / DD /YYYY

he

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-04225-5-SWH Doc1 Filed 09/13/19 Entered 09/13/19 16:23:58 Page 7 of 10

 

{ .
Debtor 1 Toa fr finn Ken faa ey Case number (# known),

 

I, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attomey, if you-are 1, proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that I have delivered fo the debtor(s)

the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
Ifyou are not represented — knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attomey, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attomey for Debtor MM 6/7) ODD OUfYYYY
” Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

Se SE ae a ele

 

eptepemate sft abe ypmmnny Ryde MARL RCE Nn RIN Oe ay ND gm

ne Seen: cite eee RE ate erate rea

   

Official Form 101 Voluntary Petition for Individuals Fiting for Bankruptcy page 7
Case 19-04225-5-SWH Doc1 Filed 09/13/19 Entered 09/13/19 16:23:58 Page 8 of 10

Debtor 1 pen _An n Ken Aey Case number yrincen}

 

SSeS Se RE Se Ee a cS PENNE ETE TORR rT aN Oe BS aes a Rp TS SE eR ee ee en Sr

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attomey themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attarney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you pian to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federa! Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C1 No

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

O No

Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

(} Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Nolice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attomey. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x SFara Kinng x

 

 

 

 

 

 

Signalure of Debtor 1 Signature of Debtor 2
pate “4/3 fer 't Date maT DDT
Contact phone (99)667-377° Contact phone
Cell phone Cell phone
Ematadiess —F Ke mey WSs mpi f emai address
or ig Sameer a2 K=Kenry-e eya4i8s ©: ee STE TI. et

Official Form 101 Voluntary Potitton for Individuals Fillng for Bankruptcy page 9

 
Case 19-04225-5-SWH Doc1 Filed 09/13/19 Entered 09/13/19 16:23:58 Page 9 of 10

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

Division

IN RE: TAR a Ann Kenney CASE NO::

Debtor(s}

CERTIFICATION OF MAILING MATRIX
REQUIRED BY E.D.N.C. LBR 1007-2

I hereby certify under penalty of perjury that the attached list of creditors which has been prepared in the
format required by the clerk is true and accurate to the best of my knowledge and includes all creditors
scheduled in the petition.

me ohana

Debtod or Aemg— for Debtor

REV. 07/2012

 
\

Ter 19-04225-5-SWH Doc1 Filed 09/13/19 Entered 09/13/19 16:23:58 Page 10 of 10

2H Kenney Cet Hi ttced on Cled iT met iw

 

oy ? Mortgage Chase Home

® Lowes Ho me. Emprove men
(3) My priner Finance ~— persoael loan

@) Cpe puto Finence

 

 

 
